PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,263,936
Issue Date: February 16, 2016
Application No. 14/329,775
Filing or 371(c) Date: July 11, 2014
Attorney Docket No. C23-02290S.CON
For: SYSTENS AND METHODS FOR INCREASING OUTPUT CURRENT QUALITY, OUTPUT POWERM, AND RELIABILITY OF GRID-INTERACTIVE INVERTERS



:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed, June 23, 2021, to change the name of inventor “Alexandre Rudolph Kral” to –Alexandre Rudolf Kral--.  

The petition is GRANTED.

Office records have been corrected to reflect the correct spelling of the above-named inventor.  

The issue fee in this case was paid on December 30, 2015. Therefore, the printing of the patent may have progressed to the point where the correct spelling of the inventor’s name could not be included on the front page of the Letters Patent.  

As authorized, the $210 fee for the petition under 37 CFR 1.182 and the $160 certificate of correction pursuant to the provisions of 37 CFR 1.323 have been assessed to petitioner’s deposit account.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-1642. Inquiries concerning the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4100.

/April M. Wise/
Paralegal Specialist, Office of Petitions